Detailed Action
This office action is a response to an application filed on 10/02/2019 in which claims 1 – 30 are pending and ready for examination.
This application claims priority to Greek Patent Application No. 2018010046 1, filed on October 5, 2018, entitled "USER EQUIPMENT PROCESSING FOR MULTI-TRP AND MU-MIMO COMMUNICATIONS". 
Information Disclosure Statement
The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 3/23/2020.
Drawings
The Examiner contends that the drawings submitted on 10/02/2019 are acceptable for examination 
Pre-AIA  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

First inventor to File Provisions of the AIA 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Graham v Deere Test for Obviousness 
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 30 cites the following;
30. An apparatus for wireless communication, comprising:
means for receiving an indication regarding a reference signal configuration for a multi-transmit receive point (TRP) communication of the apparatus, wherein the reference signal configuration relates to at least one serving port and at least one co-scheduled port associated with the multi-TRP communication; and
means for processing the multi-TRP communication based at least in part on the indication.
The following table provides a summary of the three prong analysis


MEANS PLUS
(A)Means
(B) Functional Language
(C) Structure
112(f) INVOKED
(1)
 means for receiving..
Y
Identifying..
Yes
Y
(2)
means for processing 
Y
Identifying..
Yes
Y


This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function. Therefore Examiner finds Instance (1) and (3) invokes 112(f), however instance (2) does not invoke 112(f).
With respect to Instance (1), Examiner finds in ¶[0036] of the Specification sufficient structure to support this element i.e. ‘A scheduler 246 may schedule UEs for data transmission on the downlink and/or uplink. [0037   In some aspects, UE 120 may include means for receiving an indication regarding a reference signal configuration for a multi-transmit receive point (TRP) communication of the UE,’
With respect to Instance (2), Examiner finds in ¶[0036] of the Specification sufficient structure to support this element i.e. ‘means for processing the multi-TRP communication based at least in part on an assumption that the at least one co-scheduled port is not co-scheduled with the at least one serving port; means for providing information indicating one or more assumptions, of the plurality of assumptions, that are supported by the UE; and/or the like. In some aspects, such means may include one or more components of UE 120 described in connection with Fig. 2.’
Therefore, Instance (1) and Instance (2) does not raise any concerns under 112(b)>
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 - 30 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei ET AL: "Design of DL DMRS for data transmission", 3GPP DRAFT; R1-1701692, vol. RAN WG1, no. Athens, Greece; 20170213 - 20170217 12 February 2017 (2017-02-12), XP051208858 hereafter Huawei1 in view of HUAWEI ET AL: "Signaling of DMRS ports for SU/MU-MIMO", 3GPP DRAFT; R1-1717310, vol. RAN WG1, no. Prague, Czech Republic; 20171009 - 20171013 2 October 2017 (2017-10-02), XP051352222, hereafter Huawei2
With regards to Claims 1, 14, 27,  and 30,  Huawei1 teaches a method of wireless communication performed by a user equipment, UE, comprising: receiving an indication regarding a reference signal configuration for a multi-transmit receive point, TRP, communication of the UE; see Section 2, point "Configurations and indications for orthogonal DMAS for MU-MIMO"; further details can be also found in point "Support DM-AS based interference measurement to enhance data demodulation and link adaptation" of Section and the "proposal" at its end)

wherein the reference signal configuration relates to at least one serving port and at least one co-scheduled port associated with the multi-TRP communication; Section 2,   Support the transmission of DM-AS for single/multi-TAP scheme;;
 
 Huawei1 teaches the invention substantially as recited above, however Huawei1 does not teach of processing the multi-TRP communication based at least in part on the indication. 

Huawei2 in the same field of endeavor as Huawei1 teaches in 2.1 Signalling of DMRS pattern In practice, the UE can estimate the channel quality and then reports the network a preferred time density


`
One would have been motivated to modify Huawei1 in this manner so that the processing the multi-TRP communication based at least in part on the indication can be used to coordinate TRP communication.


With regards to Claims 2, 15, and 28, Huawei1 teaches discloses the invention substantially as recited above.
Huawei1 teaches discloses the invention substantially as recited above, however Huawei1 does not teach where processing the multi-TRP communication based at least in part on an assumption that the at least one co-scheduled port and the at least one serving port are associated with a same one or more TRPs;   
Huawei2 in the same field of endeavor as Huawei1 teaches in 2.1 Signalling of DMRS pattern..For example, based on different port numbers scheduled, 1 or 2-symbol DMRS patterns can be configured in each configuration. In MU-pairing use cases, DMRS pattern/density may need to be dynamically indicated when different numbers of orthogonal DMRS port are scheduled between adjacent scheduling time slots. The hierarchical configuration of DMRS can greatly balance the dynamic signalling overhead and flexibility and support dynamic transmission schemes more efficiently.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Huawei1 with the teachings of Huawei2.

One would have been motivated to modify Huawei1 in this manner so that the processing the multi-TRP communication can be optimized.
With regards to Claims 3,16, and 29,  Huawei1 teaches of processing the multi-TRP communication based at least in part on an assumption that the at least one co-scheduled port and the at least one serving port are associated with a same one or more transmission filters corresponding to the same one or more TRPs.  2 Design of DM-RS for DL data transmission Configurations and indications for variable/configurable DMRS pattern.
With regards to Claims 4 and 17, Huawei1 teaches discloses the invention substantially as recited above, however Huawei1 does not teach where processing the multi-TRP communication based at least in part on an assumption that the at least one co-scheduled port is associated with one or more TRPs that have a same physical cell identifier or scrambling identifier as one or more TRPs of the at least one serving port.  

Huawei2 in the same field of endeavor teaches in 2.2.2 Consider only one scrambling ID in DCI table for port indication

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Huawei1.
`
One would have been motivated to modify Huawei1 in this manner so that processing the multi-TRP communication based on an assumption that the co-scheduled port is associated with one or more TRPs that have a same physical cell identifier can be improved.
With regards to Claim 5, 18, Huawei1 teaches of processing the multi-TRP communication based at least in part on an assumption that the at least one co-scheduled port is quasi-collocated with a channel state information reference signal or a synchronization signal block that is a quasi-collocation reference signal source of the at least one serving port; 2 Design of DM-RS for DL data transmission Configurations and indications for variable/configurable DMRS pattern.. Another one is to dynamically configure DMRS patterns/densities by utilizing existing (or new) reference signals to determine desired channel characteristics like coherence time and bandwidth. Density adaptations in the latter scheme can be described..

With regards to Claim 6,19,  Huawei1 teaches of processing the multi-TRP communication based scheduling allocation that is physical resource block group aligned with a scheduling allocation of the at least one serving port. 2.2.4 Consider non-Transparent MU-MIMO Information of co-scheduled DMRS ports can be added into port indication tables.. Another scheme discussed in the companion contribution [5] for rate matching is to indicate the used/occupied CDM groups. As an example, in the case of 1 symbol for DMRS, the CDM length is 2, there are 3 CDM group for DMRS configuration 2, each group with 2 DMRS ports. If the 3 layer MU pairing, at least first 2 CDM group will be occupied at least in part on an assumption that the at least one co-scheduled port is associated with a, so with indicating of the number of CDM group.

 With regards to Claims 7 and 20, Huawei1 teaches discloses the invention substantially as recited above, however Huawei1 does not teach where processing the multi-TRP communication based at least in part on the indication further comprises: processing the multi-TRP communication based at least in part on an assumption that the at least one co-scheduled port is not co-scheduled with the at least one serving port.  
Huawei2 in the same field of endeavor teaches in  2.2.4 Consider non-Transparent MU-MIMO Proposal 5: DMRS port indication should support Non-Trallsparent 1l1U-MIMO in NR Information of co-scheduled DMRS ports can be added into port indication tables.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Huawei1.
`
One would have been motivated to modify Huawei1 in this manner so that processing the multi-TRP communication based on an assumption that processing can be improved for the multi-TRP communication based at least in part on an assumption that the at least one co-scheduled port is not co-scheduled with the at least one serving port.

With regards to Claims 8 and 21,  Huawei1 teaches where the indication is received using a scheduling downlink control information for a data channel of the multi-TRP communication; 2 Design of DMRS for DL data transmission Explicit indication Extend or enhance DCI to add Dlv1RS port related QCL assumptions. For example, set up a table giving explicit relationship between QCL and transmission layer, or indicate the relationship between QCL and CW to inform lJE which set of DMRS p01is are QCL.
With regards to Claims 9 and 22, Huawei1 teaches discloses the invention substantially as recited above, however Huawei1 does not teach where the indication identifies a row of an antenna port table that indicates an assumption to be used for processing the multi-TRP communication. 
2.2.5 Consider port indication for NCJT Proposal 7: DMRS port grouping and port mapping schemes should be taken into account when designing DMRS port indication tables In the following we provide two different port mapping schemes respectively for the two configurations.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Huawei1.
`
One would have been motivated to modify Huawei1 in this manner so that when the indication identifies a row of an antenna port table that indicates an assumption to be used for processing the multi-TRP communication based on that assumption can improve the multi-TRP communication.

With regards to Claims 10,23, Huawei1 teaches where the indication identifies an assumption, of a plurality of assumptions, to be used for processing the multi-TRP communication; 2 Design of DM-RS for DL data transmission Implicit indication Based on the predefined QCL assumption mles bet\veen different DMRS ports, the network can indicate QCL relations of DMRS antenna ports by means of port mapping, since DMRS mapping principles are already known at UE, there is no need to explicitly indicate UE the QCL relations. Furthermore, if implicit manner is adopted for non-coherent transmission of multi-TRP, the DMRS port mapping with principles of frequency/time division among different TRPs should be considered.
With regards to Claims 11 and 24, Huawei1 teaches where providing information indicating one or more assumptions, of the plurality of assumptions that are supported by the UE. ; 2 Design of DMRS for DL data transmission Explicit indication Extend or enhance DCI to add Dlv1RS port related QCL assumptions. For example, set up a table giving explicit relationship between QCL and transmission layer, or indicate the relationship between QCL and CW to inform lJE which set of DMRS ports are QCL.

 With regards to Claims 12 and 25, Huawei1 teaches discloses the invention substantially as recited above, however Huawei1 does not teach where the information indicating the one or more assumptions that are supported by the UE identifies multiple sets of assumptions that correspond to different combinations of serving ports and co-scheduled ports;  

 2.2.5 Consider port indication for NCJT Proposal 7: DMRS port grouping and port mapping schemes should be taken into account when designing DMRS port indication tables In the following we provide two different port mapping schemes respectively for the two configurations.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Huawei1.
`
One would have been motivated to modify Huawei1 in this manner so that when information indicating the one or more assumptions that are supported by the UE identifies multiple sets of assumptions that correspond to different combinations of serving ports and co-scheduled ports can be used to improve the multi-TRP communication..
With regards to Claims 13 and 26, Huawei1 teaches discloses the invention substantially as recited above, however Huawei1 does not teach where the information indicating the one or more assumptions relates to a case when the at least one co-scheduled port is associated with a same code division multiplexing group as any port scheduled for the UE;  
Huawei2 in the same field of endeavor teaches in ; 2 Design of DMRS for DL data transmission Configurations and indications for orthogonal DMRS for MU-MIMO to increase system spectral efficiency, NR should allow for multiplexing ofDI\1RS and other signals in the DMRS symbols. For example, data or other reference signals can be FDM-multiplexed with DMRS if the corresponding OFDM symbols have not been fully occupied by D:tv1RS. In this case, indication for the configuration infonnation of the co-scheduled DM-RS is needed. The configuration information may include antenna port index of DM-RS for co-scheduled UE.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Huawei1.
`
One would have been motivated to modify Huawei1 in this manner so that where the information indicating the one or more assumptions relates to a case when the at least one co-scheduled port is 

Conclusion;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY BARON whose telephone number is (571)270-1748.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571 272 3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY BARON/Examiner, Art Unit 2462                                                                                                                                                                                                        


	/YEMANE MESFIN/             Supervisory Patent Examiner, Art Unit 2462